Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 8, 2021 has been entered.
The amendment filed with the RCE submission of June 8, 2021 has been received and entered.  With the entry of the amendment, claims 13-24 are withdrawn and claims 1-12 are pending for examination.
 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 in the reply filed on June 10, 2020 is acknowledged.

Applicant’s election of Species SET A: both thermal spray coating and erosion resistant organic coating, Species SET A1: tungsten carbide, Species SET A2: silicone rubbers (noting the confirmation in the amendment of November 3, 2020 that silicione rubbers was intended to be elected), Species SET B: slurry handling pump in the reply June 10, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 13-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 10, 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10, this claim refers to the organic coating comprising one or more of silicone rubber, polyurethane, etc.  However, the organic coating material now described in claim 1 appears to be a silicone composition.  It is unclear if applicant is intended for the silicone composition to be the referred to silicone rubber or not, or how the coating would be only polyurethane, polyepoxide, etc. if the only one.  Is applicant intending that the composition of claim 1 is either a silicone rubber or for the listed materials that 
Claim 11, in the amendment, it is deleted that the claim depends from claim 10, but no new claim to depend from is provided, so it is unclear what claim that claim 11 is supposed to depend from.  For the purpose of examination, the claim has been treated as depending from claim 1, but applicant should clarify what is intended, without adding new matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Weatherly (US 4173685) in view of Dumm et al (US 2006/0165973), Nissen (US 2013/0071252), Roco, et al “Erosion Wear in Slurry Pumps and Pipes” (hereinafter Roco article), Roudnev, et al “Slurry Pump Casing Wear Prediction Using Numerical Multi-Phase Flow Simulation” (hereinafter Roudnev article), Okhovat, et al “Modeling and Simulation of Erosion-Corrosion in Disturbed Two-Phase Flow Through Fluid Transport Pipelines” (hereinafter Okhovat article), and EITHER Wiedemann et al (US 2004/0225079, hereinafter Wiedmann ‘079) OR Wiedemann et al (US 7033673, hereinafter Wiedemann ‘673)
Claims 1, 10: Weatherly indicates how wear and corrosion resistant coatings can be provided by plasma spraying, for example, which would be a form of thermal 
(A) Furthermore, as to specific surfaces and wear events of equipment that can be coated, Dumm describes how various equipment can be provided with coatings that have a wear surface with resistance to one or more of abrasion, corrosion and erosion, and a metal matrix coating is provided that is filled with superabrasive particles (abstract), and where along with superabrasives the coating can include abrasive particles such as WC (0033) and the metal matrix can be nickel or nickel alloys, for example (0038), and where it is described that surfaces to be coated can be slurry handling pipes where internal surfaces are subject to wear and these internal surfaces can be coated with the protective coating (0094-0096) and other surfaces can be pumps that convey slurries where the pumps are subject to abrasion, corrosion and erosion wear from the slurry (so the internal surfaces of the pumps would be worn) and the extent and mode of wear depends on factors such as particle size, particle concentration, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that it would have been obvious to modify Weatherly to further apply the protective coating to various slurry handling equipment including internal slurry pump surfaces and internal slurry pipe surfaces as suggested by Dumm with an expectation of desirable protection as the coating of Weatherly is already indicated as providing wear protection, including abrasion and corrosion and for protecting sand slurry pump component from wear, and Dumm indicates other slurry pump internal components and slurry pipe components are also desirably protected from wear, and also notes the wear of at least the pump components from abrasion, corrosion and erosion, thus indicating that these are known wear events that can be present.
(B) Furthermore, as using computational fluid dynamic (CFD) model to predict and estimate the types and severity of wear events that the surface will experience during operation and applying the thermal spray coating and/or the organic coating predicated on the types of wear events identified and their severity, where the types and severity of the wear events are predicted by comparing computed wear rates at various locations within the equipment using one or more CFD models of slurry flow within the equipment, the models providing as outputs wear rates at various locations within the equipment, and the coatings are applied at locations within the slurry handling 
Nissen demonstrates how on an article subject to wear (by erosion from particulates, rotor blade described) (0005, 0027), it is known to apply a protective coating (0027), which can be by thermal spraying and using a coating containing carbide and metal (0033-0034) and where in some cases, additional different coating (described as nickel) can be applied (0035) and other coatings as well (0038), and where it is described that it is desirable to selectively apply the protective coating using a developed map of an optimized protective coating pattern and thickness (0027), where the process includes calculating predictive erosive wear rates about the surface where a variety of factors can be used including structural, geometric and operating conditions, where wear rates are predicted (0039-0040) and where the predicted wear is mapped onto a surface, and can be based on the desired life of the coating/predicted operation time (0041) and from this a optimized coating footprint and thickness is provided for coatings used (0042) and where the coating is applied based on this plan (0043). The predicted wear is mapped and coating is provided to give a desired life period for the component, such as providing coating footprint and thickness configured to prevent wear penetration until after the operation for at least 2000 hours, if the life period is 200o hours (0041), indicating therefore, that more coating (thicker coating) or simply coating as part of the footprint would be provided on areas more likely to be damaged by life limiting (reducing life) wear events (such as erosion) so that the overall equipment would last the desired life period.

Roudnev article further describes how for slurry pump components CFD (understood to refer to computational fluid dynamics) can be used to model and predict wear patterns resulting from sliding abrasive wear, allowing correct pump selection and design (note abstract) and noting operation time (page 4).  It is described how wear events (abrasion wear, for example) can be predicted using CFD in the pump (that is, within the slurry handling equipment) (abstract, page 1), with computed wear rates at various locations within the equipment (that is, mapping the wear) providing such wear rates as outputs (pages 8-9, figure 15, for example), which would show locations in the slurry handling equipment (pump) most likely to be damaged by wear events (that is, with the highest wear rate, for example) and so life limiting for the equipment.
Okhovat article further describes how for fluid transport phase flow, computational fluid dynamics can also provide prediction for erosion-corrosion rates (thus also predicting corrosion), where the study was with fluid with particle components, which can be considered a slurry (abstract) and noting wear rate, so wear over time considered (page 1499).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Weatherly in view of Dumm to using computational fluid dynamic (CFD) models to predict and estimate the types and severity of wear events that the surface will experience during operation and applying the thermal spray coating and/or the organic coating predicated on the types of wear events identified and their severity as suggested 
Furthermore, as to where the types and severity of the wear events are predicted by comparing computed wear rates at various locations within the equipment using one or more CFD models of slurry flow within the equipment, the models providing as outputs wear rates at various locations within the equipment, and the coatings are applied at locations within the slurry handling equipment at locations indicated by the model are more likely to be damaged by life-limiting wear events, this would specifically be suggested by the combination of references as discussed above, where Nissen would indicate the suggestion of mapping wear rates and Roco article, Roudnev article, and Okhovat article would suggest how CFD can be used to predict wear for slurry pumps (slurry handling equipment) and Roudnev article even describes how mapping for wear within slurry pumps can be provided using CFD, showing type (such as abrasion) and severity of wear events as computed at various locations within the equipment, with 
(C)  Furthermore, as to the organic coating and its material, 
(C)(1) Using Wiedemann ‘079: Wiedemann ‘079 further indicates that silicone coatings (which can be considered elastomeric or rubber, noting the elastic nature of the coating 0057-0058) can be provided as coatings (abstract) on surfaces such as pipes, ducts, intake manifolds, for example (0028) and notes substrates that require protection include inside of machine or structural parts (0002), and provide erosion protection from particle impact (0055).   Wiedemann ‘079 further describes that such coatings can be made with silanol fluid, crosslinking agent (acetoxylated silane/alkoxylated silane), filler of fumed silica and crosslinking catalyst that would be 
 Therefore, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Weatherly in view of Dumm, Nissen, Roco article, Roudnev article and Okhovat article to further use a silicone rubber type material as described by Wiedemann ‘079 for coating areas needing erosion protection as a known erosion protection (and so giving erosion resistance) material for impact protection as discussed above with an expectation of predictably acceptable results, since Dumm would indicate how organic coatings can be used and Wiedemann ‘079 indicates known erosion protection materials to use on similar type surfaces.  Additionally when using the silicone coating of Wiedemann ‘079 as discussed above, Wiedemann ‘079 would indicate the material to use would include silanol fluid, crosslinking agent, fumed silica, and crosslinking catalyst in amounts overlapping the prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); Also note as discussed in MPEP 2144.05(II)(A):” Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”, and here applicant has provided no evidenced of criticality for the claimed concentration ranges.  This gives a coating material as in claim 1 and also a silicone rubber as in claim 10.  Additionally, for claim 10, Dumm describes that combinations of organic coatings can be used, including with phenolic resin, etc. (0045), further suggesting that the silicone of Wiedemann ‘079 would be predictably and acceptably combined with other organic coatings for similar use such as with the phenolic resins as described by Dumm.
(C)(2) Using Wiedemann ‘673: Wiedemann ‘673 further indicates that silicone coatings (which can be considered elastomeric or rubber, noting the elastic nature of the coating at column 8, lines 45-55) can be provided as coatings (abstract) on surfaces such as pipes, ducts, intake manifolds, for example (column 3, lines 40-50) and notes substrates that require protection include inside of machine or structural parts (column 1, lines 1-20), and provide erosion protection from particle impact (column 8, 
Therefore, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Weatherly in view of Dumm, Nissen, Roco article, Roudnev article and Okhovat article to further use a silicone rubber type material as described by Wiedemann ‘673 for coating areas needing erosion protection as a known erosion protection (and so giving erosion resistance) material for impact protection as discussed above with an expectation of predictably acceptable results, since Dumm would indicate how organic coatings can be used and Wiedemann ‘673 indicates known erosion protection materials to use on similar type surfaces.  Additionally when using the silicone coating of Wiedemann ‘673 as discussed above, Wiedemann ‘673 would indicate the material to use would include crosslinking catalyst and also silanol fluid, crosslinking agent and fumed silica, in amounts within the claimed range. This gives a coating material as in claim 1 and also a silicone rubber 
Claims 2, 3: As discussed for claim 1 above, the component being treated can be a slurry handling pump.
Claims 4, 5: As discussed for claim 1 above, the internal surfaces of pump components would have surfaces exposed to at least one or erosion,  abrasion and corrosion, and there can be a plurality of such surfaces as noted from Dumm (0098) and also as noted from Nissen a component would have a plurality of surfaces (surface areas) that would wear differently (0036) and further it would be at least suggested that at least one of the different surfaces would be suggested to be subject to erosion and at least one subject to abrasion wear from the indication from the references that there can be at least erosion and abrasion wear on pump surfaces, which would be internal from the flow of fluid through the pump.
Claim 6: As to the model inputs including characteristics of a slurry being handled by the pump, such as particle concentration (which can be considered slurry particle density – amount of particles in the slurry in the liquid), note Dumm (0098), Roco article  (page 42, particle concentration in slurry), note also Roudnev article with slurry density and concentration (page 3) and particle size distribution (figure 7), Okhovat article with particle concentration (Table 1, abstract), giving known feature to use in the models.

Claim 8: Weatherly provides that the metal carbide can be tungsten carbide, and also carbide of titanium, zirconium, hafnium, etc. (column 5, lines 1-50).
Claim 9: Weatherly provides that the continuous metal alloy phase can be nickel alloy, for example, and so comprises nickel (column 5, lines 1-50, column 8, lines 50-65).
Claim 11: When using Wiedemann ‘079,  Wiedemann ‘079 further indicates that the crosslinking agent can be considered as ethyltriacetoxysilane (note 0016 for the acetoxylated silane, where this silane can be considered as the curing agent, since even if additional curing agents present, this can be considered as the curing agent as identified in claim 1).  Wiedemann ‘079 further indicates that the crosslinking catalyst can be dibutyl tin dilaurate (0017, 0039).  When using Wiedemann ‘673, Wiedemann ‘673 further indicates that the crosslinking agent can be ethyl triacetoxysilane (note column 4, lines 55-60, column 7, lines 39-41).  Wiedemann ‘673 also indicates that the crosslinking catalyst can be dibutyl tin dilaurate (note column 5, lines 40-45).
Claim 12: All the features of claim 12 are discussed for claim 1 above, where as discussed for claim 1, Nissen would also indicate to control the thickness of the coatings to be applied for protection to give the desired wear resistance, and thus suggest to control the thickness of the coatings to be applied to give a desirable amount of protection from the identified wear.

Response to Arguments
Applicant's arguments filed June 8, 2021 have been fully considered. 
The Examiner notes that the rejections have been adjusted due to the amendments to the claims, where the rejection now additionally has EITHER the new Wiedemann ‘673 reference as to the organic coating material to use  OR Wiedemann ‘079 has now been used in the rejection of claim 1 (combination 2 referred to by applicant) as to the organic coating material to use. Applicant argues that the combinations of references provided by the Examiner do not the new requirements as to the organic coating.  However, as discussed in the rejection above, it is the Examiner’s position that Wiedemann ‘079 teaches an organic coating that has ingredients now claimed and further would at least suggest from the optimization of ranges concentrations within the ranges now claimed, and it would be suggested to use this organic coating as discussed in the rejection above.  Additionally, Wiedemann ‘673 also provides an organic coating to use that has the ingredients now claimed in the concentrations now claimed.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413.  The examiner can normally be reached on M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718